DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims: 
A system for managing the energy supplied aboard a transport vehicle, comprising: a first source of energy and a second source of energy configured to provide electrical energy intended to power at least one consumer equipment of the transport vehicle; an intermediate energy transmission system connected to the first and second sources of energy and configured to receive electrical energy provided by at least one of the first and second sources of energy and to at least partially transfer the electrical energy received to the at least one consumer equipment to be powered; an energy conversion-control system connected to at least one of the first and second sources of energy and configured to apply, at the input of the intermediate energy transmission system, the electrical energy to be provided by at least one of the first and second sources of energy adjusted based on the operational state of the first source of energy and on an input signal indicative of an operational state of the second source of energy, wherein the first source of energy comprises an internal combustion engine connected to a permanent-magnet alternator that is placed between the internal combustion engine and the energy conversion-control system.
In regards to claim 9, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims: 
A method for managing the energy supplied aboard a transport vehicle, comprising: providing, by means of a first source of energy and a second source of energy placed aboard the vehicle and connected to an intermediate energy transmission system, electrical energy intended to power at least one consumer equipment of the transport vehicle, the intermediate energy transmission system being configured to receive energy provided by at least one of the first and second sources of energy and to at least partially transfer the electrical energy received to the at least one consumer equipment to be powered; and applying, as an input to the intermediate energy transmission system by means of a conversion-control system, the desired electrical energy to be provided by at least one of the first and second sources of energy, adjusted based on the operational state of the first -3-Application No.: 17/143,458 Filing Date: January 7, 2021 source of energy and on a signal indicative of an operational state of the second source, received in input by the conversion-control system, wherein the first source of energy comprises an internal combustion engine connected to a permanent-magnet alternator that is placed between the internal combustion engine and the energy conversion-control system.
In regards to claim 10, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims: 
A transport vehicle comprising a system for managing the energy supplied aboard of the vehicle, wherein said system for managing the energy supplied comprises: a first source of energy and a second source of energy configured to provide electrical energy intended to power at least one consumer equipment of the transport vehicle; an intermediate energy transmission system connected to the first and second sources of energy and configured to receive electrical energy provided by at least one of the first and second sources of energy and to at least partially transfer the electrical energy received to the at least one consumer equipment to be powered; an energy conversion-control system connected to at least one of the first and second sources of energy and configured to apply, at the input of the intermediate energy transmission system, the electrical energy to be provided by at least one of the first and second sources of energy adjusted based on the operational state of the first source of energy and on an input signal indicative of an operational state of the second source of energy, and wherein the first source of energy comprises an internal combustion engine connected to a permanent-magnet alternator that is placed between the internal combustion engine and the energy conversion-control system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842